Title: To John Adams from Catharine Macaulay, 11 September 1774
From: Macaulay, Catharine
To: Adams, John


     
      Dear Sr
      
       Sepbr 11. 1774
      
     
     A Very long and uninterrupted course of sickness has hitherto prevented me the pleasure of answering your Letters dated Boston June 28 and Dec. 11:1773, The Letter dated June 28 was long before it reached me and being pillaged of those papers relative to the proceedings of the Council which are mentioned in it I fear it fell into bad Hands.
     In that Letter Dear Sir you desire me to inform you of what is meditating against you in England but had I received that Letter in time it would have been impossible for me to have given you any hint concerning the Boston Port Bill and the Bill for the better regulating the trials of the Soldiery and the Canada Bill. No Items were dropt of the intentions of the Ministry till they were ripe for execution nor did any person out of the secret and very few were in it conceive an idea that Government would venture such lengths.
     If you have all the English News papers in America you will have seen how strenously and ever zealously my Brother Mr. Sawbridge defended the injured rights of America but the bands of the Ministry in both houses are so numerous that opposition serves to no other purpose than to publish the sentiments of individuals not in the smallest respict to obstruct the designs of Government.
     The people of this country are so dead to any generous principle in policy that they regard the Quarrel of the Government with the Americans only as it may affect their own interest. They will snarl a litle if they meet with interruption in their commerce but I believe no evil short of the entire destruction of their property will produce an effectual opposition to the career of power.
     I must now thank you Dear Sir for the pleasure you have given me in introducing me to so agreable a correspondent as Mrs Warren. I assure you their is no circumstance can flatter me more than the being a favorite of the Ladies in general and in particular of Women of equal sentiment to your fair friend.
     
      I am, Dear Sir with Ardent wishes for the prosperity of the public and of your private happiness, Your much obliged And very Obed Servt,
      Catharine Macaulay
     
     
      PS I have just read the Bishop of St Asaphs speech on the affaires of America and think it one of the most capital performances I have seen of modern times.
     
    